—Order unanimously reversed on the law without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: In determining the disposition of the parties’ property and in declining to make a maintenance award, Supreme Court failed to set forth the factors it considered and the reasons for its determination (see, Domestic Relations Law § 236 [B] [5] [g]; [6] [b]; Gorzalkowski v Gorzalkowski, 190 AD2d 1067). Although this Court has the power to make its own findings, we are unable to do so here because the record is not sufficiently developed (cf, Tarpinian v Tarpinian, 160 AD2d 1063, 1064). There is no competent proof in the record concerning the value and character of certain assets and Supreme Court did not resolve the conflicting claims of the parties concerning their ownership interests in or contribution to the marital and separate property. Moreover, the court failed to explore sufficiently the relative financial circumstances of the parties in declining to make an award of maintenance and in making a distributive award to defendant in lieu thereof. Therefore, we reverse the order that distributed the parties’ assets and declined to award maintenance and we remit the matter to Supreme Court "for appropriate findings of fact and conclusions of law and for further proof on equitable distribution and maintenance if the court is so advised” (Hanford v Hanford, 91 AD2d 829, 830; see, Conti v Conti, 199 AD2d 985). (Appeal from Order of Supreme Court, Oneida County, Tenney, J. — Equitable Distribution.) Present— Denman, P. J., Balio, Lawton, Doerr and Davis, JJ.